Exhibit 10.32

 

NEUROBO PHARMACEUTICALS, INC.

2019 EQUITY INCENTIVE PLAN

STOCK GRANT AGREEMENT

The Company hereby awards a Stock Grant (the “Restricted Stock”) to the
Participant named below.  The terms and conditions of the Stock Grant are set
forth in this cover sheet and the attached Stock Grant Agreement and in the
Plan.  This cover sheet is incorporated into and a part of the attached Stock
Grant Agreement (together, the “Agreement”).

 

Date of Award:

Name of Participant:

Number of Shares of Restricted Stock Awarded (“Shares”):

Amount Paid by Participant for the Shares of Restricted Stock Awarded:    $

Fair Market Value of a Share on Date of
Award:                                           $

Vesting Calculation Date:___________________,  [YEAR]

 

Vesting Schedule:

As long as you render continuous Service to the Company (or its Parent,
Subsidiary or Affiliate), you will become incrementally vested as to one-third
of the total number of Shares of Restricted Stock awarded (rounded down to the
nearest whole number), as shown above on the cover sheet, on each of the first
three anniversaries of the Vesting Calculation Date.  In the event that your
Service ceases prior to the third anniversary of the Vesting Calculation Date,
you will forfeit to the Company without consideration (except for any amount
paid by you to the Company for the unvested Shares) all of the unvested Shares
subject to this Award.

By signing this cover sheet, you agree to all terms and conditions described in
the attached Stock Grant Agreement and in the Plan.  You specifically
acknowledge that you have carefully read the section entitled "Code Section
83(b) Election"  and you further acknowledge that you are  solely responsible
for filing any Code Section 83(b) election, and that such election must be filed
within thirty (30) days after the Date of Award in order to be effective.  You
are also acknowledging receipt of this Agreement and a  copy of the Plan and
Plan prospectus.

 

 

 

Company:

    

Participant:

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

Attachments

 

 

 





-1-




NEUROBO PHARMACEUTICALS, INC.

2019 EQUITY INCENTIVE PLAN

STOCK GRANT AGREEMENT

 

 

 

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by this reference.  You
and the Company agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.  Unless otherwise defined in this Agreement, certain capitalized
terms used in this Agreement are defined in the Plan.

This Agreement, the attached Exhibits and the Plan constitute the entire
understanding between you and the Company regarding this Award of Restricted
Stock.  Any prior agreements, commitments or negotiations are superseded.

For purposes of this Agreement, “Service” means Participant’s service as an
Employee, Consultant, or non-employee director of the Company or Company
Affiliate.  Service will be deemed terminated as soon as the entity to which
Service is being provided is no longer either (i) the Company or (ii) an
Affiliate.  The Administrator determines when Service commences and when Service
terminates.  The Administrator may determine whether any Company transaction,
such as a sale or spin-off of a division or subsidiary that employs a
Participant, shall be deemed to result in termination of Service for purposes of
this Agreement and the Administrator’s decision shall be final, conclusive and
binding.

Award of Restricted Stock

The Company awards you the number of shares of Restricted Stock shown on the
cover sheet of this Agreement.  The Award is subject to the terms and conditions
of this Agreement and the Plan.  This Award is not intended to constitute a
nonqualified deferred compensation plan within the meaning of section 409A of
the Code and will be interpreted accordingly.  You will also be required, as a
condition of this Award, to enter into any Stockholders Agreement or other
agreements that are applicable to stockholders.  In the event of any conflict in
terms between the Stockholders Agreement and this Agreement, the terms of the
Stockholders Agreement shall prevail and govern.

Vesting

This Award will vest according to the Vesting Schedule on the attached cover
sheet.

Escrow

The Company shall issue the Shares of Restricted Stock either (i) in certificate
form or (ii) in book entry form, registered in the name of Participant, with
legends, or notations, as applicable, referring to the terms, conditions and
restrictions applicable to the Award. Any certificate(s) for the Restricted
Stock shall be deposited in escrow with the Secretary of the Company (or his/her
designee) to be held in accordance with the provisions of this paragraph. Each
deposited certificate shall be accompanied by a duly





-2-




 

executed Assignment Separate from Certificate in the form attached hereto as
Exhibit A. Any deposited certificates shall remain in escrow until such time as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below.

 

All dividends whether in cash or in stock, if any, on the Restricted Stock shall
also be held in escrow and subject to the same vesting terms and conditions as
the Restricted Stock and such dividends shall only be paid to Participant upon
vesting of the underlying Shares of Restricted Stock.

 

If and when your interest in the Restricted Stock vests, the Company shall, as
applicable, either remove the notations on any such Shares of Restricted Stock
issued in book entry form or deliver to Participant a stock certificate
representing a number of Shares, equal to the number of Shares of Restricted
Stock with respect to which have become vested; provided, however, that the
minimum number of Shares released to you in any individual release of Shares
must be for at least twenty-five (25) Shares (unless the release represents your
final release of Shares from escrow).

 

Upon termination of your Service for any reason prior to vesting and in which no
vesting is provided upon such termination, any unvested Restricted Stock subject
to this Agreement shall be immediately surrendered to the Company.

Code Section 83(b) Election

You represent and warrant that you understand the Federal, state and local
income tax consequences of the granting of this Restricted Stock.  Under Section
83 of the Code, the Fair Market Value of the Restricted Stock on the date any
forfeiture restrictions applicable to such Restricted Stock lapse will be
reportable as ordinary income at that time.  For this purpose, “forfeiture
restrictions” include surrender to the Company of unvested Restricted Stock as
described above.  You may voluntarily elect to be taxed at the time the
Restricted Stock is acquired to the extent that the Fair Market Value of the
Restricted Stock exceeds the amount of consideration paid by you (if any) for
such Restricted Stock at that time rather than when such Restricted Stock ceases
to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Date of Award.  A form for making this election is attached as
Exhibit B hereto.  Failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income by you as the forfeiture
restrictions lapse.  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF
YOU REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR
BEHALF.  MOREOVER, YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO
THE DECISION AS TO WHETHER OR NOT TO FILE A CODE SECTION 83(b) ELECTION.

 





-3-




 

 

Voting and Other Rights

Subject to the terms of this Agreement, you shall have all the rights and
privileges of a stockholder of the Company while the Restricted Stock is held in
escrow, including the right to vote and to receive dividends (if any). 

Leave of Absence

For purposes of this Agreement, while you are a common-law employee, your
Service does not terminate when you go on a bona fide leave of absence that was
approved by the Company (or Affiliate) in writing, if the terms of the leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law.  Your Service terminates in any event when the
approved leave ends, unless you immediately return to active work.

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.

No Assignment

The Shares subject to this Award shall not be sold, anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law.  However,
this shall not preclude a transfer of vested Shares by will or by the laws of
descent and distribution.  In addition, pursuant to Company procedures, you may
designate a beneficiary who will receive any outstanding vested Shares in the
event of your death.  Regardless of any marital property settlement agreement,
the Company is not obligated to recognize your spouse’s interest in your Award
in any way.

Restrictions on Issuance and Resale

The Company will not issue any Shares if the issuance of such Shares at that
time would violate any law or regulation.

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the exercise or disposition of Shares.  The Company shall have the
right to designate one or more periods of time, each of which generally will not
exceed one hundred eighty (180) days in length (provided however, that such
period may be extended in connection with the Company’s release (or announcement
of release) of earnings results or other material news or events), and to impose
a Sale Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for





-4-




 

the issuance or transfer of any securities.  The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Award in order to ensure compliance with the foregoing.

If the sale of Shares acquired under this Award is not registered under the
Securities Act, but an exemption is available which requires an investment
representation or other representation and warranty, you shall represent and
agree that the Shares being acquired are being acquired for investment, and not
with a view to the sale or distribution thereof, and shall make such other
representations and warranties as are deemed necessary or appropriate by the
Company and its counsel.

If the sale of Shares acquired under this Agreement is not registered under the
Securities Act, but an exemption is available which requires an investment
representation or other representation and warranty, the Participant shall
represent and agree that the Shares being acquired are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations and warranties as are deemed necessary or
appropriate by the Company and its counsel.

The Participant may also be required, as a condition of the Award, to enter into
any Company stockholder agreement or other agreements that are applicable to
stockholders.

Clawback Policy

The Participant expressly acknowledges and agrees to be bound by Paragraph 35 of
the Plan, which contains provisions addressing the Company’s policy on
recoupment of equity or other compensation.

No Retention Rights

The Participant’s Award or this Agreement does not give the Participant the
right to be retained by the Company (or any Affiliate) in any capacity. The
Company (and its Affiliates) reserves the right to terminate the Participant’s
Service at any time and for any reason.

Adjustments

In the event of a Corporate Transaction, the provisions of Plan Paragraph 25(b)
shall apply as is to this Award.  In addition, the provisions of Plan Paragraphs
25(a) and 25(c) shall also apply as is to this Award.  The Award shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

Legends

All certificates or book entries representing the Shares issued under this Award
may, where applicable, have endorsed thereon any notation or legend the Company
determines appropriate.

Taxes and Withholding

The Participant will be solely responsible for payment of any and all applicable
taxes, including without limitation any penalties or interest based upon such
tax obligations, associated with this Award.  The Participant will





-5-




 

 

 

not be allowed to receive benefits from this Award unless acceptable
arrangements are made to pay any withholding or other taxes that may be due as a
result of the Award or sale of Shares acquired under this Award.

Code Section 409A

This Award will be administered and interpreted to be exempt from (or comply
with) Code Section 409A.

Legal Compliance with Law

The Company (and any Affiliate) is not responsible for the Participant’s legal
compliance requirements relating to this Award, including, but not limited to,
tax reporting.

Regulatory Compliance

The issuance of Common Stock pursuant to this Agreement shall be subject to full
compliance with all applicable requirements of law and the requirements of any
stock exchange or interdealer quotation system upon which the Common Stock may
be listed or traded.

Data Privacy

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this document by the Company for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan.
The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, name, home address and
telephone number, date of birth, gender, social security or insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, cancelled, purchased, exercised, vested, unvested
or outstanding in the Participant’s favor for the purpose of implementing,
managing and administering the Plan (“Data”). The Participant understands that
the Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in his or her country or elsewhere and that the recipient country
may have different data privacy laws and protections than his or her
country.  The Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom the Participant may elect to deposit any Shares
acquired under the Plan.

Notice

Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. All notices shall be deemed effective upon personal delivery or upon
deposit in the postal mail, postage prepaid and properly addressed to the
Company. Any notice to be given or delivered to the Participant relating to this
Agreement may be delivered by electronic form including without limitation by
email (including prospectuses required by the Securities and Exchange
Commission) as well as all other documents





-6-




 

 

 

that the Company is required to deliver to its security holders (including
annual reports and proxy statements). The Company may also deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.

Other Information

The Participant agrees to receive stockholder information, including copies of
any annual report, proxy statement and periodic report, from the Company’s
website, if the Company wishes to provide such information through its website.
The Participant acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Administrator.

Further Assistance

The Participant agrees to provide assistance (either before or after termination
of Service) reasonably requested by the Company in connection with actions taken
by the Participant while providing Services to the Company, including but not
limited to assistance in connection with any lawsuits or other claims against
the Company arising from events during the period in which the Participant
rendered Service.

Additional Conditions

If the Company shall determine, in its sole discretion, that the consent or
approval of any governmental authority is necessary or desirable as a condition
to the payment of benefits to the Participant pursuant to the Plan, such payment
shall not occur until such registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.

Enforcement

The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. The
Participant agrees and acknowledges that money damages may not be an adequate
remedy for breach of the provisions of this Agreement and that the Company may
in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.

Nondisclosure of Confidential Information

The Participant acknowledges that the businesses of the Company are highly
competitive and that the Company’s strategies, methods, books, records, and
documents, technical information concerning their products, equipment, services,
and processes, procurement procedures and pricing techniques, the names of and
other information (such as credit and financial data) concerning former, present
or prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company uses in their business to obtain a competitive
advantage over competitors. The Participant further acknowledges that protection
of such confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive





-7-




 

 

 

position. The Participant acknowledges that by reason of the Participant’s
duties to and association with the Company, the Participant has had and will
have access to and have and will become informed of confidential business
information which is a competitive asset of the Company. The Participant hereby
agrees that he or she will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
services responsibilities. The Participant shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which the Participant’s legal rights and
obligations as a Service provider or under this Agreement are at issue;
provided, however, that the Participant shall, to the extent practicable and
lawful in any such events, give prior notice to the Company of his or her intent
to disclose any such confidential business information in such context so as to
allow the Company an opportunity (which the Participant will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. In the event of any conflict in terms between this Section
and the terms of any Company confidentiality or proprietary information
agreement the Participant has executed, the terms of such other confidentiality
or proprietary information agreement shall prevail and govern.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware without reference to the conflicts of law provisions thereof.

Interpretation

Any dispute regarding the interpretation of this Agreement shall be submitted by
the Participant or the Company to the Administrator for review.  The resolution
of such dispute by the Administrator shall be final and binding on the
Participant and the Company.

Award is subject to Plan

This Award and this Agreement is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan shall govern and prevail.

Binding Effect; No Third Party Beneficiaries

This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant and any respective heirs, representatives, successors and
permitted assigns. This Agreement shall not confer any rights or remedies upon
any person other than the Company and the Participant and any respective heirs,
representatives, successors and





-8-




 

 

 

permitted assigns. The parties agree that this Agreement shall survive the
settlement or termination of the Award.  The Company may assign any of its
rights under this Agreement. 

Severability

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

Voluntary Participant

 

You acknowledge that you are voluntarily participating in the Plan.

No Rights to Future Awards

Your rights, if any, in respect of or in connection with this Award or any other
awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
award.  By accepting this Award, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional awards to you or benefits in lieu of other awards even if awards have
been granted repeatedly in the past.  All decisions with respect to future
awards, if any, will be at the sole discretion of the Administrator.

No Right to Damages

You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires.  The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or an Affiliate to you.

Future Value

The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  If the underlying Shares do not increase in value after the
Date of Award, the Award could have little or no value. 

Amendment

The Administrator has the right to amend, alter, suspend, discontinue, or cancel
the Award, prospectively or retroactively; provided, that, no such amendment or
other action shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.

Extraordinary Compensation

The Award and the Shares subject to the Award are not intended to constitute or
replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of the Participant’s
normal or expected compensation, and in no way represent any portion of the
Participant’s salary, compensation or other remuneration for any purpose,
including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

Counterparts

This Agreement may be executed in counterparts, each of which shall be





-9-




 

deemed an original but all of which together shall constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document.

No Advice Regarding Award

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

Acceptance

The Participant hereby acknowledges receipt of a copy of the Plan, the Plan
prospectus and this Agreement.  The Participant has read and understands the
terms and provisions thereof, and accepts the Stock Grant subject to all of the
terms and conditions of the Plan and this Agreement.  The Participant
acknowledges that there may be adverse tax consequences upon the grant or
vesting of the Stock Grant or disposition of the underlying Shares and that the
Participant should consult a tax advisor prior to such disposition.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.  Any inconsistency between this
Agreement and the Plan shall be resolved by reference to the Plan.

 

 



-10-




EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Stock Grant Agreement dated as
of [                     ], the undersigned hereby sells, assigns and transfers
unto [            ]  shares of the Common Stock of NeuroBo Pharmaceuticals,
Inc., a Delaware corporation, standing in the undersigned’s name on the books of
said corporation represented by certificate No. ____________, herewith, and does
hereby irrevocably constitute and appoint _____________ attorney-in-fact to
transfer the said stock on the books of the said corporation with full power of
substitution in the premises.

 

 

 

Dated:  [Month] [Day], 20__

 

 

 

 

 



-1-




EXHIBIT B

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

1.         The name, taxpayer identification number, address of the undersigned,
and the taxable year for which this election is being made are:

TAXPAYER’S NAME: _____________________________________________

TAXPAYER’S SOCIAL SECURITY NUMBER: __________________________

ADDRESS: ______________________________________________________

TAXABLE YEAR: Calendar Year 20__

2.         The property which is the subject of this election is __________
shares of common stock of NeuroBo Pharmaceuticals, Inc.

3.         The property was transferred to the undersigned on [DATE].

4.         The property is subject to the following restrictions: [Describe
restrictions.]

5.         The fair market value of the property at the time of transfer
(determined without regard to any restriction other than a nonlapse restriction
as defined in § 1.83-3(h) of the Income Tax Regulations) is: $_______ per share
x ________ shares = $___________.

6.         For the property transferred, the undersigned paid $______ per share
x _________ shares = $______________.

7.         The amount to include in gross income is $______________. [The result
of the amount reported in Item 5 minus the amount reported in Item 6.]

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property.  A copy of the
election also will be furnished to the person for whom the services were
performed.  The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:

 

    

 

 

 

 

Taxpayer

 

-1-

